563 So. 2d 710 (1990)
Gustav THORARINSSON, Appellant,
v.
ROBERT F. WILSON, INC., and Michigan Mutual Insurance Company, Appellees.
No. 89-1183.
District Court of Appeal of Florida, First District.
April 18, 1990.
Rehearing Denied July 27, 1990.
Frank B. Kessler, Lake Worth, and Jerry Goodmark, West Palm Beach, for appellant.
Edward D. Schuster of Pyszka, Kessler, Massey, Weldon, Catri, Holton & Douberley, P.A., Fort Lauderdale, for appellees.
THOMPSON, Judge.
This case involves the appeal and cross-appeal of a workers' compensation order awarding attendant care. We affirm the order except as to the award of attendant care.
The Judge of Compensation Claims (JCC) below held that § 440.13(2)(e)2, Fla. Stat. (1988), should not be retroactively applied. This court has previously held that the 1988 amendment of § 440.13(2)(e)2, applied to benefits awarded prior to, but paid after, the effective date of the amendment. Williams v. Amax Chemical Corp., 543 So. 2d 277 (Fla. 1st DCA 1989). Further, this court in Mr. C's TV Rental and Liberty Mut. Ins. v. David Murray, 559 So. 2d 452 (Fla. 1st DCA 1990), held that neither the 1988 nor the 1989 amendment affect a claimant's substantive rights. Therefore, the 1989 amendment applies to attendant care benefits awarded pursuant to the preamendment order but rendered and paid after the amendment's effective date.
Accordingly, the JCC's award of attendant care benefits is reversed and remanded for further proceedings consistent herewith.
BOOTH and MINER, JJ., concur.